Title: From Thomas Jefferson to George Washington, 23 July 1779
From: Jefferson, Thomas
To: Washington, George



Sir
Williamsburg July 23. 1779

I take the liberty of begging leave of your Excellency to forward the enclosed by the first flag which may happen to be going into  New York. They are addressed to [a] good man in distress which I am sure will apologize with you for my asking your intervention. I am with the greatest respect Your Excellencys most obt. & most hbl. servt.,

Th: Jefferson

